 IntheMatter OfWESTINGHOUSE ELECTRIC & MANurACTuRINGCOM-PANYandUNITED ELECTRICAL,RADIO&MACHINE WORKERS OFAMERICA, LocAL 711 (C. I.0.)Case No.R-1857.-Decided June12, 1940ElectricEquipmentManufacturing Industry-Investigation of Representa-tives:controversy concerning representation of employees: refusal of Companyto recognize Union until certified byBoard-Unit Appropriate for CollectiveBargaining:stipulated:production and maintenance employees,excluding super-visory and clerical employees,designing and technical engineers,tool designers,draftsmen, time-study employees, andpolicemen-Election OrderedMr. Drexel A. Sprecher,for the Board.Mr. William E. Miller,of Pittsburgh, Pa., for the Company.Mr. Edwin Beal,ofMansfield, Ohio, for the United.Mr. S. G. Bu4shman,of Mansfield, Ohio, for the Association.Miss Marcia Hertzmark,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 20, 1940, United Electrical, Radio & Machine Workers ofAmerica, Local 711, herein called the United, filed with the RegionalDirector for the Eighth Region (Cleveland, Ohio) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Westinghouse. Electric & ManufacturingCompany, Mansfield, Ohio, herein called, the Company, and request-ing an investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On May 10, 1940, the National Labor Rela-tions Board, herein called the Board, acting; pursuant, to Section 9(c) of the Act, and Article III, Section 3,, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered aninvestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.24 N. L. R. B., No. 58.601 602DECISIONSOF NATIONALLABOR RELATIONS BOARDOn May 15, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company; the United;International Brotherhood of ElectricalWorkers (A. F. L.), Inter-national Association of Machinists, Local 453; and Mansfield West-inghouse Employees Association, Inc., herein called the Association.Pursuant to notice, a hearing was held on May 24, 1940, at Mans-field,Ohio, before Albert L. Lohm, the Trial Examiner duly desig-nated by the Board.The Board, the Company, the United, and theAssociation were represented by counsel and participated in the hear-ing.No appearance was entered for International Brotherhood ofElectricalWorkers (A. F. L.) or for International Association ofMachinists, Local 453.Full opportunity to be heard, to examineand cross-examine witnesses and to introduce evidence was affordedall parties.During the hearing the Association raised a generalobjection to the petition of the United.'The Trial Examiner over-ruled the objection.We affirm the Trial Examiner's ruling.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYWestinghouse Electric & Manufacturing Company is a Pennsyl-vania corporation with its headquarters in Pittsburgh. It has dis-tributors and dealers in various States throughout the UnitedStates,and has plants in California, Maryland, Massachusetts, New Jersey,New York, Ohio, and Pennsylvania.We are concerned here onlywith the Mansfield plant, located in Mansfield, Ohio, where it manu-factures electric refrigerator cabinets, electric ranges, electric waterheaters, electric dishwashers, electric irons, electric roasters, commer-cial thermostats, and miscellaneous electric heating and table appli-ances.In the manufacture and production of these products, theCompany uses aluminum, brass, bronze, copper, clay, iron, lumber,micarta, magnesium, and lumberas itsmajor raw materials.Thetotal value of the raw materials purchased by the Company during1939 for use at its Mansfield plant was approximately $13,000,000,of which 75 per cent, by value, was purchased outside the State ofOhio and shipped to the Mansfield plant. The total value of thefinished products sold by the Company in 1939 was approximately$19,000,000, of which 95 per cent, by value, was sold and shippedoutside the State of Ohio.After the, products are sold to customersi The Association's objection was based"on the plea that in the evidence of factspreviously used by the Board's agent in reference to Westinghouse employees,indicatesthat questions of the Board's preliminary investigation were answered contrary to thatevidence."This objection raises no material issue with respect to the petition. WESTINGHOUSEELECTRIC& MANUFACTURINGCOMPANY 603the Company renders 1 year's free service on defective workmanshipand materials, except on refrigerator units as to which it affords4 'years' free service.. It also renders unlimited repair service afterthe guarantee period on its products at nominal cost to the customer.The total number of employees at the Mansfield plant on May 11,1940, was 4,065.The Company admits that it is engaged at its Mansfield plant ininterstate commerce, within the meaning of the Act.H. THE ORGANIZATIONS INVOLVED.United Electrical,Radio & Machine Workers of America, Local711 (C.I.0.), and Mansfield Westinghouse Employees Association,Inc. are labor organizations,admittingtomembership productionand maintenance employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn April 8, 1940, the United requested the Company to recognizeit as the exclusive bargaining agency for its production and mainte-nance employees, excluding supervisory and clerical employees.OnApril 10, 1940, the Company-declined to extend such recognition untilthe United had been certified by the Board.We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Company, the United, and the Association stipulatedthat all 'production and maintenance employees of the Mansfieldplant, excluding supervisory and clerical employees, designing andtechnical engineers, tool designers, draftsmen, time-study employees,and policemen, constitute a unit appropriate for the purposes of col-lective bargaining.We find that the production and maintenance employees of theCompany at its Mansfield plant, exclusive of supervisory and clericalemployees, designing and technical engineers, tool designers, drafts- 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDmen, time-study employees, and policemen, constitute a unit appro-priate for the purposes of collective bargaining, and that said unitwill insure to employees of the Company the .full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESAt the hearing it was agreed by all parties that an analysis by theRegional Director of the evidence of membership submitted bytheUnitedmight be included in the record subsequent to thehearing.The report of the Regional Director was thereafter filed,showing that the United represents a substantial number of employeesin the appropriate unit.The United claimed in its petition that ap-proximately 2,000 of the Company's employees within the unit soughthad designated it as their representative for collective bargaining.The Association made no claim concerning representation and statedthat it did not desire to appear on the ballot in the event that a secretballot election was, ordered by the Board.We find that the questionconcerning representation which has arisen can best be resolved byholding an election by secret ballot.We shall direct that such anelection be held.The persons eligible to participate in the electionshall be the employees in the appropriate unit who were employedby the Company at its Mansfield plant during the pay-roll periodnext preceding this Direction, including employees who did not workduring such pay-roll period because they were ill or on vacation andemployees who were then or have since been temporarily laid off,but excluding those who have since quit or been discharged forcause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Westinghouse Electric & ManufacturingCompany, Mansfield, Ohio, within the meaning of Section 9 (c) andSection 2' (6) and (7) of the National Labor Relations Act.2.The production and maintenance employees of the Company atitsMansfield plant, excluding supervisory and clerical employees, de-signing and technical engineers, tool designers, draftsmen, time-study.employees, and policemen, constitute a unit appropriate for the pur-.poses of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act. WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY 605DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwithWestinghouse Electric & Manufacturing Company, Mansfield,Ohio, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the Eighth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section9, of said Rules and Regulations, among all production and main-tenance employees of the Mansfield plant of Westinghouse Electric& Manufacturing Company, who were employed by the Companyduring the pay-roll period next preceding the date of this Direction,including employees who did not work during such pay-roll periodbecause they were ill or on vacation and employees who were thenor have since been temporarily laid off, but excluding supervisoryand clerical employees, designing and technical engineers, tool de-signers, draftsmen, time-study employees, and policemen, and em-ployees who have since quit or been discharged for cause, to determinewhether or not they wish to be represented for the purposes of col-lective bargaining by United Electrical, Radio & Machine Workers ofAmerica, Local 711, affiliated with the Congress of IndustrialOrganizations.